           Case 1:18-cv-10651-ADB Document 50 Filed 08/13/19 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
AIR TRANSPORT ASSOCIATION OF               )
AMERICA, INC., d/b/a AIRLINES FOR          )
AMERICA,                                   )
                                           )
                    Plaintiff,             )
                                           )
v.                                         )   Civil Act. No. 1:18-cv-10651
                                           )
MAURA HEALEY, in Her Official Capacity As )
Attorney General, Commonwealth of          )
Massachusetts,                             )
                                           )
                    Defendant.             )
__________________________________________)

            JOINT MOTION TO FURTHER AMEND SCHEDULING ORDER

       Plaintiff Air Transport Association of America, Inc. d/b/a Airlines for America

(“Plaintiff”) and Defendant Maura Healey, in her official capacity as Attorney General of the

Commonwealth of America (“Defendant”) jointly move this Court for a further amendment to

the August 16, 2018 Scheduling Order, as amended by this Court’s November 16, 2018 and

March 6, 2019 Orders. Specifically, for the reasons set forth below and in the parties’ Joint

Status report filed August 8, 2019 (Doc. No. 49), the parties jointly request that the deadlines be

amended as follows:

       •    Completion of Document Production For One Airline: August 30, 2019.

       •    Completion of Document Production For Remaining Four Airlines: September 20,

            2019.

       •    Depositions of Airlines (Rule 30(b)(6) and/or Fact Declarants): To be completed by

            November 15, 2019.

       •    Defendants’ Expert Reports: Served on or before November 22, 2019.
            Case 1:18-cv-10651-ADB Document 50 Filed 08/13/19 Page 2 of 4



        •    Expert Depositions: To be completed by December 20, 2019.

        •    Plaintiff’s Expert Rebuttal Report: Served on or before January 10, 2020.

        •    Defendant’s Motion for Summary Judgment: Filed and served on or before

             January 24, 2020.

        •    Both Parties’ Oppositions to Motions for Summary Judgment:1 Filed and served on

             before February 14, 2020.

        •    Both Parties’ Reply Briefs: Filed and Served on or before March 6, 2020.

        The further amendment to the as-amended Scheduling Order is necessary due to the

practical realities of discovery in this complex, large-scale litigation. As detailed in the parties’

Joint Status Report filed on August 8, 2019, much of the discovery contemplated by the

Defendant is discovery from non-party individual airlines, and not Plaintiff (an industry trade

association of airlines). The airlines from whom Defendant seeks discovery are members of the

Plaintiff association. Over the past several months, the parties have worked in good faith to

obtain documentary discovery from five airlines in this matter, a case that involves complex

constitutional and preemption issues. In addition, per agreement of the parties, Plaintiff has

produced transcripts of depositions taken of airline representatives and employees in a case in the

United States District Court for the Western District of Washington challenging Washington’s

paid sick time law on similar grounds. The parties’ efforts are detailed in the Joint Status Report

(Doc. No. 49) and will not be repeated here in the interest of judicial efficiency. Under the

current schedule in this case, the commencement of depositions in this case by Defendant,



1
         As detailed in previous joint filings concerning the case schedule for this unique case, Plaintiff
has already filed its motion for summary judgment (in November 2018, in accordance with the initial
scheduling order), with the understanding among the parties that the agreed discovery and Defendant’s
filing of its motion for summary judgment would follow after that.

                                                     -2-
          Case 1:18-cv-10651-ADB Document 50 Filed 08/13/19 Page 3 of 4



disclosure of the Defendants’ expert report(s), and the taking of expert depositions, are

subsequent steps which are contingent upon substantial completion of the individual airlines’

document production. However, that production has not yet been completed. Accordingly, the

parties have further conferred and agreed to the schedule proposed herein, which sets fixed

deadlines within the next several weeks for the airlines’ completion of document production, and

then sets the subsequent deadlines accordingly.

        For these reasons, the parties respectfully request that this Court amend the scheduling

order in this case as set forth herein.

        Respectfully Submitted,

 MAURA HEALEY,                                    AIR TRANSPORT ASSOCIATION OF
                                                  AMERICA, INC. d/b/a AIRLINES FOR
                                                  AMERICA,

 By her attorneys,                                By its attorneys,

 By /s/ Matthew Q. Berge                          By /s/ Chris A. Hollinger
 Matthew Q. Berge, BBO #560319                    Chris A. Hollinger
 Douglas S. Martland, BBO # 662248                #147637 (CA)
 Kimberly A. Parr, BBO # 679806                   O’Melveny & Myers LLP
 Assistant Attorneys General                      Two Embarcadero Center, 28th Floor
 Pierce O. Cray, BBO # 104630                     San Francisco, CA 94111
 Senior Appellate Counsel                         Tel: (415) 984-8700
 Office of the Attorney General                   E-Mail: chollinger@omm.com
 One Ashburton Place                              (Admitted pro hac vice)
 Boston, MA 02108
 (617) 963-2310/2062/2489/2084                    Robert A. Siegel
 Matthew.Berge@mass.gov                           #65605 (CA)
 Douglas.Martland@mass.gov                        O’Melveny & Myers LLP
 Kimberly.Parr@mass.gov                           400 South Hope Street, 18th Floor
 Pierce.Cray@mass.gov                             Los Angeles, CA 90071
                                                  Tel: (213) 430-6005
                                                  E-Mail: rsiegel@omm.com
                                                  (Admitted pro hac vice)




                                                  -3-
         Case 1:18-cv-10651-ADB Document 50 Filed 08/13/19 Page 4 of 4




                                               /s/ Rebecca Francis
                                               Davis Wright Tremaine LLP
                                               Rebecca Francis (pro hac vice, WA Bar
                                               No. 41196)
                                               RebeccaFrancis@dwt.com
                                               Harry J. F. Korrell, (pro hac vice, WA Bar
                                               No. 23173)
                                               harrykorrell@dwt.com
                                               John Hodges-Howell, (pro hac vice, WA
                                               Bar No. 42151)
                                               jhodgeshowell@dwt.com
                                               920 Fifth Avenue, Suite 3300
                                               Seattle, WA 98104
                                               Tel: (206) 622-3150

                                               By /s/ David P. Mason
                                               MA BBO #663028
                                               Ogletree, Deakins, Nash, Smoak &
                                               Stewart, P.C.
                                               One Boston Place, Suite 3500
                                               Boston, MA 02108
                                               Tel: (617) 994-5700
                                               E-Mail: david.mason@ogletree.com
Dated: August 13, 2019.

                                CERTIFICATE OF SERVICE

        I hereby certify that on this 13th day of August 2019, a true and accurate copy of this
document, filed through the ECF system, will be sent electronically to the registered participants
as identified on the Notice of Electronic Filing, and sent via first class mail to unregistered
participants.

                                                By /s/ David P. Mason




                                               -4-
